Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 1 of 13 PageID: 53




                        EXHIBIT 3
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 2 of 13 PageID: 54




               Venue WWE TOUR SCHEDULE (MARCH 2019 - APRIL 2020)
 Date
                             SUBJECT TO CHANGE
04/04/2019    Brooklyn Pier 12,Brooklyn,NY
04/05/2019    Barclays Center NXT,Brooklyn,NY
04/05/2019    Barclays Center,Brooklyn,NY
04/05/2019    Brooklyn Pier 12,Brooklyn,NY
04/06/2019    Brooklyn Pier 12,Brooklyn,NY
04/06/2019    Barclays Center,Brooklyn,NY
04/06/2019    Barclays Center NXT,Brooklyn,NY
04/07/2019    Brooklyn Pier 12,Brooklyn,NY
04/07/2019    Metlife Stadium,East Rutherford,NJ
04/08/2019    Barclays Center,Brooklyn,NY
04/08/2019    Brooklyn Pier 12,Brooklyn,NY
04/09/2019    Barclays Center,Brooklyn,NY
04/10/2019    Full Sail University ,Orlando,FL
04/12/2019    Minnreg Hall,Largo,FL
04/13/2019    Sanford Civic Center,Sanford,FL
04/15/2019    Bell Centre,Montreal ,QC
04/16/2019    Bell Centre,Montreal ,QC
04/18/2019    Lakeland Armory,Lakeland,FL
04/19/2019    Chaifetz Arena,St. Louis,MO
04/19/2019    Enterprise Center,St. Louis,MO
04/19/2019    Jacksonville Armory,Jacksonville,FL
04/19/2019    Braehead Arena - UKC,Glasgow,United Kingdom
04/20/2019    Alliant Energy Center,Madison,WI
04/20/2019    Braehead Arena - UKC,Glasgow,United Kingdom
04/20/2019    Bank of Springfield Center,Springfield,IL
04/20/2019    UACDC Complex,Tampa,FL
04/21/2019    Tax Slayer Center,Moline,IL
04/21/2019    Mayo Civic Center,Rochester,MN
04/22/2019    Tyson Events Center,Sioux City,IA
04/22/2019    Wells Fargo Arena,Des Moines,IA
04/23/2019    Pinnacle Bank Arena,Lincoln,NE
04/25/2019    Ralston Arena,Omaha,NE
04/25/2019    Orlando Live Events Center,Orlando,FL
04/26/2019    Midtown Cultural & Education Center,Daytona Beach,FL
04/26/2019    River Center,Davenport,IA
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 3 of 13 PageID: 55



04/27/2019    Dade City Armory ,Dade City,FL
04/27/2019    Tuner Hall Ballroom,Milwaukee,WI
04/28/2019    E.A. Diddle Arena,Bowling Green,KY
04/28/2019    Roy Wilkins Auditorium ,Saint Paul,MN
04/29/2019    Big Sandy Superstore Arena,Huntington,WV
04/29/2019    Lexington Cntr Rupp Arena,Lexington,KY
04/30/2019    Schottenstein Center,Columbus,OH
05/01/2019    Full Sail University ,Orlando,FL
05/02/2019    Melbourne Auditorium - NXT,Melbourne,FL
05/03/2019    Palm Beach Convention Center,West Palm Beach,FL
05/04/2019    Havert L. Fenn Center,Fort Pierce ,FL
05/05/2019    Ford Center Evansville,Evansville,IN
05/06/2019    U.S. Bank Arena,Cincinnati,OH
05/06/2019    The Corbin Arena,Corbin,KY
05/07/2019    KFC Yum Center,Louisville,KY
05/08/2019    The SSE Arena,Belfast,United Kingdom
05/09/2019    3Arena,Dublin,Ireland
05/09/2019    Forest National,Brussels,Belgium
05/09/2019    Minnreg Hall,Largo,FL
05/10/2019    Highlands Today Center,Sebring ,FL
05/10/2019    Marseille Aix,Marseille,France
05/10/2019    Helsinki Ice Arena,Helsinki,Finland
05/11/2019    RDS Arena,Genoa,Italy
05/11/2019    Utilita Arena ,Newcastle,United Kingdom
05/11/2019    Hovet Arena,Stockholm,Sweden
05/11/2019    St. Augustine Armory,Saint Augustine,FL
05/12/2019    M&S Bank Arena ,Liverpool,United Kingdom
05/12/2019    Spektrum,Oslo,Norway
05/13/2019    O2 Arena,London,United Kingdom
05/13/2019    Bournemouth International Centre,Bournemouth,United Kingdom
05/14/2019    O2 Arena,London,United Kingdom
05/14/2019    Accorhotels Arena,Paris,France
05/15/2019    Resorts World Arena,Birmingham,United Kingdom
05/15/2019    Magdeburg GETEC Arena,Madgeburg,Germany
05/16/2019    FlyDSA Arena ,Sheffield,United Kingdom
05/16/2019    Sands Event Center,Bethlehem,PA
05/16/2019    UACDC Complex,Tampa,FL
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 4 of 13 PageID: 56



05/16/2019    Barclaycard Arena,HAMBURG,Germany
05/17/2019    Mercedes Benz Arena ,Berlin,Germany
05/17/2019    Fillmore Philly ,Philadelphia,PA
05/17/2019    St. Petersburg Armory,Saint Petersburg,FL
05/17/2019    Motorpoint Arena,Cardiff,United Kingdom
05/18/2019    APG Federal Credit Union Arena,Bel Air,MD
05/18/2019    Sanford Civic Center,Sanford,FL
05/18/2019    Messe Erfurt,Erfurt,Germany
05/19/2019    Asbury Park Convention Hall,Asbury Park,NJ
05/19/2019    XL Center,Hartford,CT
05/19/2019    St. Jakobstadion ,Basel,Switzerland
05/20/2019    Tsongas Center @ UMass Lowell,Lowell,MA
05/20/2019    Times Union Center,Albany,NY
05/21/2019    Dunkin Donuts Center ,Providence,RI
05/23/2019    Bartow Armory,Bartow,FL
05/24/2019    Fieldhouse at Watsco Center,Coral Gables,FL
05/25/2019    Midtown Cultural & Education Center,Daytona Beach,FL
05/27/2019    Tony's Pizza Events Center,Salina,KS
05/27/2019    Sprint Center,Kansas City,MO
05/28/2019    BOK Center,Tulsa,OK
05/30/2019    Orlando Live Events Center,Orlando,FL
05/31/2019    Santa Ana Star Center,Rio Rancho,NM
05/31/2019    Jacksonville Armory,Jacksonville,FL
06/01/2019    Havert L. Fenn Center,Fort Pierce ,FL
06/01/2019    Extraco Events Center,Waco,TX
06/01/2019    United Supermarkets Arena,Lubbock,TX
06/02/2019    Reed Arena,College Station,TX
06/02/2019    Foster Communications Coliseum,San Angelo,TX
06/03/2019    Frank Erwin Center,Austin,TX
06/03/2019    American Bank Center Arena,Corpus Christi,TX
06/04/2019    Sames Auto Arena,Laredo,TX
06/06/2019    Minnreg Hall,Largo,FL
06/07/2019    Maverik Center,Salt Lake City,UT
06/07/2019    UACDC Complex,Tampa,FL
06/08/2019    Pepsi Center,Denver,CO
06/08/2019    Taco Bell Arena @ Boise State,Boise,ID
06/08/2019    SJSU Event Center,San Jose,CA
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 5 of 13 PageID: 57



06/08/2019    Oracle Arena,Oakland,CA
06/09/2019    Save Mart Center,Fresno,CA
06/09/2019    Stockton Arena,Stockton,CA
06/10/2019    SAP Center ,San Jose,CA
06/10/2019    Reno -Sparks Event Center,Reno,NV
06/11/2019    Golden 1 Center,Sacramento,CA
06/12/2019    Full Sail University ,Orlando,FL
06/13/2019    Full Sail University ,Orlando,FL
06/14/2019    Download Festival - UKC,Donington Park,United Kingdom
06/14/2019    Hilton Ocala ,Ocala,FL
06/14/2019    Bell MTS Place,Winnipeg,MB
06/15/2019    Download Festival - UKC,Donington Park,United Kingdom
06/15/2019    Orlando Live Events Center,Orlando,FL
06/15/2019    Honda Center,Anaheim,CA
06/16/2019    Pechanga Arena ,San Diego,CA
06/16/2019    Download Festival - UKC,Donington Park,United Kingdom
06/17/2019    Staples Center,Los Angeles,CA
06/17/2019    Palm Springs Convention Center,Palm Springs,CA
06/18/2019    Citizens Business Bank Arena,Ontario,CA
06/20/2019    Aztec Theatre,San Antonio,TX
06/21/2019    Revention Music Center,Houston,TX
06/22/2019    Save On Foods Memorial Centre,Victoria,BC
06/22/2019    Adams Center,Missoula,MT
06/22/2019    South Side Ballroom,Dallas,TX
06/23/2019    The Criterion,Oklahoma City,OK
06/23/2019    Spokane Arena,Spokane,WA
06/23/2019    Abbotsford Entertainment & Sports Centre,Abbotsford,Canada
06/24/2019    Tacoma Dome,Tacoma,WA
06/24/2019    Toyota Center,Kennewick,WA
06/24/2019    Angel of the Winds Arena,Everett,WA
06/25/2019    Moda Center,Portland,OR
06/27/2019    Singapore Indoor Stadium,Singapore,Singapore
06/27/2019    Dade City Armory ,Dade City,FL
06/28/2019    Crystal River Armory,Crystal River,FL
06/28/2019    Ryoguku Arena,Tokyo,Japan
06/29/2019    Mississippi St. Fair Coliseum,Jackson,MS
06/29/2019    Ryoguku Arena,Tokyo,Japan
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 6 of 13 PageID: 58



06/29/2019    Venice Community Center,Venice,FL
06/30/2019    Monroe Civic Center,Monroe,LA
07/01/2019    American Airlines Center,Dallas,TX
07/01/2019    Bernard G. Johnson Coliseum,Huntsville,TX
07/02/2019    AT&T Center,San Antonio,TX
07/06/2019    Capital One Arena,Washington,DC
07/06/2019    Webster Bank Arena at Harbor Yard,Bridgeport,CT
07/07/2019    The Floyd L Maines Veterans Memorial Arena,Binghamton,NY
07/07/2019    Mohegan Sun Arena @ Casey Plaza,Wilkes Barre,PA
07/08/2019    Glens Falls Civic Center,Glens Falls,NY
07/08/2019    Prudential Center,Newark,NJ
07/09/2019    SNHU Arena,Manchester,NH
07/12/2019    Minnreg Hall,Largo,FL
07/12/2019    Minnreg Hall,Largo,FL
07/12/2019    Augusta Civic Center,Augusta,ME
07/13/2019    Mass Mutual Center,Springfield,MA
07/13/2019    VSU Multipurpose Center,Petersburg,VA
07/14/2019    Wells Fargo Center,Philadelphia,PA
07/15/2019    Nassau Coliseum,Uniondale,NY
07/15/2019    Mid-Hudson Civic Center,Poughkeepsie,NY
07/16/2019    DCU Center,Worcester,MA
07/18/2019    Lakeland Armory,Lakeland,FL
07/19/2019    Plymouth Pavilions - UKC,Plymouth,United Kingdom
07/19/2019    Santander Arena,Reading,PA
07/19/2019    UACDC Complex,Tampa,FL
07/20/2019    Columbus Civic Center,Columbus,GA
07/20/2019    Wildwoods Convention Center,Wildwood,NJ
07/20/2019    Plymouth Pavilions - UKC,Plymouth,United Kingdom
07/21/2019    Amway Center,Orlando,FL
07/21/2019    Pensacola Bay Center,Pensacola,FL
07/22/2019    Amalie Arena,Tampa,FL
07/22/2019    Hertz Arena,Fort Myers,FL
07/23/2019    American Airlines Arena,Miami,FL
07/25/2019    Orlando Live Events Center,Orlando,FL
07/25/2019    North Charleston Conv. Center,North Charleston,SC
07/26/2019    Jacksonville Armory,Jacksonville,FL
07/26/2019    Four States Entertainment Ctr,Texarkana,AR
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 7 of 13 PageID: 59



07/26/2019    Township Auditorium - NXT,Columbia,SC
07/27/2019    Center Stage Theatre,Atlanta,GA
07/27/2019    Chesapeake Energy Arena ,Oklahoma City,OK
07/27/2019    Bridgestone Arena,Nashville,TN
07/27/2019    Havert L. Fenn Center,Fort Pierce ,FL
07/28/2019    JQH Arena,Springfield,MO
07/28/2019    Cabarrus Arena - NXT,Concord,NC
07/28/2019    Show Me Center,Cape Girardeau,MO
07/29/2019    Black River Coliseum,Poplar Bluff,MO
07/29/2019    Verizon Arena,North Little Rock,AR
07/30/2019    Fedexforum,Memphis,TN
08/02/2019    Allen County Expo Center,Ft. Wayne,IN
08/03/2019    E.A. Diddle Arena,Bowling Green,KY
08/03/2019    Huntington Center,Toledo,OH
08/03/2019    Minnreg Hall,Largo,FL
08/04/2019    Erie Insurance Arena,Erie,PA
08/04/2019    David S. Palmer Arena,Danville,IL
08/05/2019    Wings Event Center,Kalamazoo,MI
08/05/2019    PPG Paints Arena,Pittsburgh,PA
08/06/2019    Little Caesar's Arena,Detroit,MI
08/08/2019    Albany Capital Center,Albany,NY
08/09/2019    Buffalo River Works,Buffalo,NY
08/10/2019    Scotiabank Arena - NXT,Toronto,ON
08/11/2019    Scotiabank Arena,Toronto,ON
08/12/2019    Scotiabank Arena,Toronto,ON
08/13/2019    Scotiabank Arena,Toronto,ON
08/15/2019    Full Sail University ,Orlando,FL
08/16/2019    Bismarck Event Center,Bismarck,ND
08/17/2019    Alerus Center,Grand Forks,ND
08/17/2019    Toyota Center,Houston,TX
08/17/2019    Midtown Cultural & Education Center,Daytona Beach,FL
08/18/2019    CHI Health Center ,Omaha,NE
08/18/2019    Fargodome,Fargo,ND
08/19/2019    Xcel Energy Center,St Paul,MN
08/19/2019    Verizon Wireless Center,Mankato,MN
08/20/2019    Denny Sanford Premier Center,Sioux Falls,SD
08/22/2019    Movistar Arena,Bogota,Columbia
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 8 of 13 PageID: 60



08/23/2019    Cajundome,Lafayette,LA
08/23/2019    Sanford Civic Center,Sanford,FL
08/23/2019    Movistar Arena,Bogota,Columbia
08/24/2019    Mobile Civic Center,Mobile,AL
08/24/2019    Jockey Club,Lima,Peru
08/25/2019    MS Coast Col. And Conv. Center,Biloxi,MS
08/25/2019    Coliseo Roberto Duran,Panama,Panama
08/26/2019    Smoothie King Center,New Orleans,LA
08/27/2019    Raising Cane’s River Center ,Baton Rouge,LA
08/29/2019    Orlando Live Events Center,Orlando,FL
08/30/2019    Cross Insurance Center,Bangor,ME
08/30/2019    Jacksonville Armory,Jacksonville,FL
08/31/2019    Havert L. Fenn Center,Fort Pierce ,FL
08/31/2019    Cross Insurance Arena,Portland,ME
09/01/2019    Westchester County Center,White Plains,NY
09/02/2019    Bob Carpenter Center,Newark,DE
09/02/2019    Royal Farms Arena,Baltimore,MD
09/03/2019    Norfolk Scope Arena,Norfolk,VA
09/05/2019    Movistar Arena,Santiago,Chile
09/06/2019    UACDC Complex,Tampa,FL
09/06/2019    Harbour Station,Saint John,NB
09/06/2019    Luna Park,Buenos Aires,Argentina
09/07/2019    Luna Park,Buenos Aires,Argentina
09/07/2019    Highlands Today Center,Sebring ,FL
09/07/2019    Antel Arena,Montevideo,Uruguay
09/07/2019    Halifax Forum,Halifax,NS
09/08/2019    War Memorial Arena,Syracuse,NY
09/08/2019    Ginásio do Ibirapuera,São Paulo,Brazil
09/09/2019    Madison Square Garden,New York,NY
09/10/2019    Madison Square Garden,New York,NY
09/11/2019    Full Sail University ,Orlando,FL
09/12/2019    Full Sail University ,Orlando,FL
09/13/2019    Mckenzie Arena @ UTC,Chattanooga,TN
09/14/2019    Macon Coliseum,Macon,GA
09/14/2019    Dade City Armory ,Dade City,FL
09/15/2019    State Farm Arena ,Atlanta,GA
09/16/2019    Colonial Life Arena,Columbia,SC
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 9 of 13 PageID: 61



09/16/2019    Thompson/Boling Assembly Arena,Knoxville,TN
09/17/2019    Greensboro Coliseum ,Greensboro,NC
09/19/2019    Midtown Cultural & Education Center,Daytona Beach,FL
09/20/2019    Jacksonville Armory,Jacksonville,FL
09/20/2019    Corral Arena,Calgary,AB
09/20/2019    Mall of Asia,Manila,Philippines
09/21/2019    Rogers Place,Edmonton,Canada
09/21/2019    Mercedez Benz Arena,Shanghai,China
09/22/2019    Neal S. Blaisdell Center,Honolulu,HI
09/23/2019    Chase Center,San Francisco,CA
09/24/2019    Chase Center,San Francisco,CA
09/26/2019    Hy - Vee Hall ,Des Moines,IA
09/27/2019    Silverstein Eye Centers Arena,Independence ,MO
09/27/2019    Orlando Live Events Center,Orlando,FL
09/27/2019    Don Haskins Center,El Paso,TX
09/28/2019    Family Arena - NXT,Saint Charles,MO
09/28/2019    Havert L. Fenn Center,Fort Pierce ,FL
09/28/2019    Tucson Convention Center,Tucson,AZ
09/29/2019    Prescott Valley Event Center,Prescott Valley,AZ
09/29/2019    Landers Center,Southaven,MS
09/30/2019    Talking Stick Resort Arena,Phoenix,AZ
10/03/2019    Pechanga Arena ,San Diego,CA
10/03/2019    Sanford Civic Center,Sanford,FL
10/04/2019    Staples Center,Los Angeles,CA
10/05/2019    Stockton Arena,Stockton,CA
10/05/2019    Selland Arena,Fresno,CA
10/05/2019    Minnreg Hall,Largo,FL
10/06/2019    Golden 1 Center,Sacramento,CA
10/07/2019    Rabobank Arena,Bakersfield,CA
10/10/2019    Budweiser Events Center,Loveland,CO
10/11/2019    Fieldhouse at Watsco Center,Coral Gables,FL
10/11/2019    Pepsi Center,Denver,CO
10/11/2019    Carlson Center,Fairbanks,AK
10/12/2019    Sullivan Arena,Anchorage,AK
10/12/2019    Casper Events Center,Casper,WY
10/12/2019    Palm Beach Convention Center,West Palm Beach,FL
10/13/2019    Rushmore Plaza Civic Center,Rapid City,SD
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 10 of 13 PageID: 62



10/13/2019     Honda Center,Anaheim,CA
10/14/2019     T-Mobile Arena,Las Vegas,NV
10/17/2019     Veterans Memorial Coliseum,Portland,OR
10/17/2019     Wright State University's Nutter Center ,Dayton,OH
10/18/2019     Havert L. Fenn Center,Fort Pierce ,FL
10/18/2019     Nationwide Arena,Columbus,OH
10/18/2019     The Paramount Theatre,Seattle,WA
10/19/2019     Midtown Cultural & Education Center,Daytona Beach,FL
10/19/2019     Agrodome - NXT,Vancouver,BC
10/19/2019     CURE Insurance Arena ,Trenton,NJ
10/20/2019     Prospera Place - NXT,Kelowna,BC
10/20/2019     Kovalchick Complex,Indiana,PA
10/21/2019     Quickens Loans Arena,Cleveland,OH
10/21/2019     Qudos Bank Arena,Sydney,Australia
10/22/2019     Brisbane Entertainment Centre,Brisbane,Australia
10/23/2019     Rod Laver Arena,Melbourne,Australia
10/24/2019     Full Sail University ,Orlando,FL
10/24/2019     Coliseo General Rumiñahui,Quito,Ecuador
10/25/2019     Parque Viva,San Jose,Costa Rica
10/25/2019     Sprint Center,Kansas City,MO
10/26/2019     Coliseo De Puerto Rico,San Juan,Puerto Rico
10/28/2019     Enterprise Center,St. Louis,MO
10/31/2019     Orlando Live Events Center,Orlando,FL
11/01/2019     Prudential Center,Newark,NJ
11/01/2019     King Saud University Stadium,Riyadh,Saudi Arabia
11/03/2019     Blue Cross Arena,Rochester,NY
11/03/2019      Nelson Mandela Forum,Florence,Italy
11/04/2019     Times Union Center,Albany,NY
11/04/2019     Mediolanum Forum,Milan,Italy
11/05/2019     Motorpoint Arena Nottingham,Nottingham,United Kingdom
11/06/2019     Birmingham BC Arena,Birmingham,United Kingdom
11/06/2019     3Arena,Dublin,Ireland
11/07/2019     First Direct Arena,Leeds,United Kingdom
11/07/2019     Brighton Centre,Brighton,United Kingdom
11/07/2019     Hilton Ocala ,Ocala,FL
11/08/2019     The SSE Wembley Arena,London,United Kingdom
11/08/2019     Manchester Arena ,Manchester,United Kingdom
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 11 of 13 PageID: 63



11/09/2019     Arena @ Butlins,Minehead,United Kingdom
11/09/2019     Palacio Vistalegre,Madrid,Spain
11/10/2019     PABELLON SAN PABLO,Seville,Spain
11/10/2019     BHGE Arena Aberdeen,Aberdeen,United Kingdom
11/11/2019     The SSE Hydro,Glasgow,United Kingdom
11/11/2019     Wiener Stadthalle,Vienna,Austria
11/12/2019     Ziggo Dome,Amsterdam,Netherlands
11/12/2019     Zenith Arena,Lille,France
11/13/2019     Messe Erfurt,Erfurt,Germany
11/13/2019     Hallenstadion,Zurich,Switzerland
11/14/2019     Minnreg Hall,Largo,FL
11/14/2019     SAP Arena,Mannheim,Germany
11/15/2019     Wells Fargo Center,Philadelphia,PA
11/15/2019     Donau Arena,Regensburg,Germany
11/16/2019     ISS Dome,Dusseldorf,Germany
11/16/2019     Midtown Cultural & Education Center,Daytona Beach,FL
11/18/2019     T.D. Garden,Boston,MA
11/21/2019     Tuner Hall Ballroom,Milwaukee,WI
11/22/2019     Allstate Arena,Chicago,IL
11/22/2019     Egyptian Room,Indianapolis,IN
11/23/2019     Allstate Arena - NXT,Chicago,IL
11/24/2019     Allstate Arena,Chicago,IL
11/25/2019     Allstate Arena,Chicago,IL
11/29/2019     Legacy Arena,Birmingham,AL
11/29/2019     Verizon Arena,North Little Rock,AR
11/30/2019     Infinite Energy Center,Duluth,GA
11/30/2019     Arena Ciudad de Mexico,Mexico City,Mexico
12/01/2019     Arena Monterrey,Monterrey,NL
12/01/2019     Von Braun Civic Center,Huntsville,AL
12/02/2019     Legacy Arena,Birmingham,AL
12/04/2019     Full Sail University ,Orlando,FL
12/05/2019     Hampton Coliseum,Hampton,VA
12/06/2019     Crown Coliseum,Fayetteville,NC
12/07/2019     Veteran's Memorial Arena,Jacksonville,FL
12/08/2019     Ocean Center,Daytona Beach,FL
12/08/2019     James Brown Arena,Augusta,GA
12/09/2019     Bon Secours Wellness Arena,Greenville,SC
             Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 12 of 13 PageID: 64



12/12/2019     Van Andel Arena,Grand Rapids,MI
12/13/2019     Fiserv Forum,Milwaukee,WI
12/13/2019     Havert L. Fenn Center,Fort Pierce ,FL
12/14/2019     Midtown Cultural & Education Center,Daytona Beach,FL
12/14/2019     AMSOIL Arena,Duluth,MN
12/14/2019     US Cellular Center,Cedar Rapids,IA
12/15/2019     Target Center,Minneapolis,MN
12/16/2019     Wells Fargo Arena,Des Moines,IA
12/19/2019     DCU Center,Worcester,MA
12/20/2019     Barclays Center,Brooklyn,NY
12/21/2019     TBD
12/21/2019     Kitchener Memorial Auditorium,Kitchener,ON
12/22/2019     TBD
12/22/2019     Budweiser Gardens,London,Canada
12/23/2019     KeyBank Center,Buffalo,NY
12/26/2019     Madison Square Garden,New York,NY
12/26/2019     U.S. Bank Arena,Cincinnati,OH
12/27/2019     Little Caesar's Arena,Detroit,MI
12/27/2019     PPG Paints Arena,Pittsburgh,PA
12/28/2019     Coca-Cola Coliseum         ,Toronto,ON
12/28/2019     Giant Center,Hershey,PA
12/29/2019     Royal Farms Arena,Baltimore,MD
12/29/2019     Bell Centre,Montreal ,QC
12/30/2019     XL Center,Hartford,CT
12/30/2019     Staples Center,Los Angeles,CA
 1/3/2020      Fedexforum,Memphis,TN
 1/6/2020      KFC Yum Center,Louisville,KY
1/10/2020      BMO Harris Bank Center,Rockford,IL
1/13/2020      CHI Health Center ,Omaha,NE
1/17/2020      Chesapeake Energy Arena ,Oklahoma City,OK
1/20/2020      Intrust Bank Arena, Wichita, KS
1/24/2020      AT&T Center,San Antonio,TX
1/25/2020      Toyota Center,Houston,TX
1/26/2020      Minute Maid Park, Houston, TX
1/27/2020      American Airlines Center,Dallas,TX
1/31/2020      Gila River Center, Glendale, AZ
 2/3/2020      Vivint Smart Home Arena, Salt lake City, UT
            Case 2:19-cv-09039 Document 1-3 Filed 03/28/19 Page 13 of 13 PageID: 65



 2/7/2020     T-Mobile Arena,Las Vegas,NV
2/10/2020     SAP Center ,San Jose,CA
2/14/2020     Rogers Arena, Vancouver, Canada
2/16/2020     Moda Center,Portland,OR
2/17/2020     Tacoma Dome,Tacoma,WA
2/21/2020     Tyson Events Center,Sioux City,IA
2/24/2020     Sprint Center,Kansas City,MO
2/28/2020     Spectrum Center, Charlotte, NC
 3/2/2020     Nassau Coliseum,Uniondale,NY
 3/6/2020     TD Garden, Boston, MA
 3/8/2020     Wells Fargo Center,Philadelphia,PA
 3/9/2020     Capital One Arena,Washington,DC
3/13/2020     ScotiaBank Arena, Toronto, ON
3/14/2020     Little Caesar's Arena,Detroit,MI
3/16/2020     PPG Paints Arena,Pittsburgh,PA
3/20/2020     Bridgestone Arena,Nashville,TN
3/23/2020     Dickies Arena, Ft. Worth, TX
3/27/2020     Allstate Arena, Chicago, IL
3/30/1930     State Farm Arena ,Atlanta,GA
 4/3/2020     Amalie Arena,Tampa,FL
 4/4/2020     Amalie Arena,Tampa,FL
 4/5/2020     Raymond James Stadium, Tampa, FL
 4/6/2020     Amalie Arena,Tampa,FL
